Filing Date: 09/21/2018
Data Continuity: 1st RCE filed on 02/08/2021
Claimed Foreign Priority Date: 09/25/2017 (FR 17 58848)
Applicant: Louwers 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Request for Continued Examination (RCE)             filed on 02/08/2021.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 02/08/2021 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-15.


Election/Restrictions


Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/21/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment




Applicant’s amendments to Claims have overcome the claim rejections under 35 U.S.C. 102 previously set forth in the Final office action mailed of 10/08/2020. Accordingly, the instant application is in condition for Allowance.


EXAMINER’S AMENDMENT
This application is in condition for allowance, except for the formal matters related to the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.






The application has been amended as follows:
In the Title:



Replace the title with -- Micro-Device having a Metal-Semiconductor Compound Layer Protected against HF Etching and Method for Making the Same--. 

Allowable Subject Matter
Claims 1-15 are allowable.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art of record fails to disclose or suggest a micro-device including first and second protective layers each directly contacting two opposite faces of said layer of material, such that the first and second protective layers are not in direct contact with each other at all points above the substrate.
Regarding Claim 9, the prior art of record fails to disclose or suggest a method for making a micro-device comprising the steps of heat treating, such that a part of the semi-conductor reacts with the metal to form a layer of material consisting of a compound of the semi-conductor and the metal, and such that at least one remaining part of each of the two second layers form first and second protective layers each 
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose MEMS structures having some features or manufacturing steps similar to the instant invention. However, they fail to disclose the limitations identified in the claims supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814